DETAILED ACTION
This is responsive to the amendment dated 3/29/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 4, 5, 6, 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both the horizontal wall supports and what appears to be a hardware plate (fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Objections
Claims 1 and 20 - 27 are objected to because of the following informalities: 
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims have been renumbered as follows:
20 has been renumbered 47.
21 has been renumbered 48.
22 has been renumbered 49.
23 has been renumbered 50.
24 has been renumbered 51.
25 has been renumbered 52.
26 has been renumbered 53.
27 has been renumbered 54.
With respect to claim 1,  in section c, lines 5-6, applicant recites that “the first and second corners form the head end of the exercise pool.”  In section a, lines 2-3, applicant recites “a first and second corner of the exercise pool, defined as the head end.”  Each word in a patent claim is assumed to have meaning. It is therefore unclear why applicant twice defines the head end of the pool.  The latter recitation is, at best, redundant. This recitation also occurs in claim 24. Applicant is advised to delete redundant recitations in the claims. 
With respect to claim 20 (renumbered 47):
In section ii) lines 1-2, “each said” is redundant and applicant should refer to --each first end and each second end--. 
 in section ii) line 2-3, --at-- should be inserted between “to” and “least.”
In section ii) “wall vertical supports” should be rewritten as --vertical wall supports--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-7, 10-12, 14, and 20-27 (renumbered 47-54) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner notes numerous issues with antecedent basis. Owing to the extensive nature of the claims, this list of defects is representative, not exhaustive.  Applicant’s cooperation in addressing any issues not explicitly set forth is requested. 
Regarding claim 1:
In section a, lines 6-7, there is a lack of antecedent basis for “the first wall.”
In section a, v, line 8, there is a lack of antecedent basis for “the foot end.”
In section c, line 1, “a first wall” appears to be a double inclusion of “the first wall” which is set forth in section a, lines 6-7. It is not clear if applicant is claiming a different first wall than that previously set forth. 
In section c, line 3-4, “a first corner” is a double inclusion of the first corner which is set forth section a, lines 2-3. It is not clear if applicant is claiming a different first corner than that which is previously set forth. 
In section c, line 5, “a second corner” is a double inclusion of the second corner which is set forth in section a, lines 2-3. It is not clear if applicant is claiming a different second corner than that which is previously set forth.
Regarding claim 3:
There is a lack of antecedent basis for “the front side of the plenum arrangement” in line 2.  Applicant appears to define a front side of the propulsion unit in claim 1, but not specifically of the plenum.
 “generally” in line 2 is a relative term which renders the claim indefinite.  The term "generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
Regarding claim 4, there is a lack of antecedent basis for “the front side of the plenum arrangement” in line 2.  Applicant appears to define a front side of the propulsion unit in claim 1, but not specifically of the plenum.
Regarding claim 20 (renumbered 47):
 There is a lack of antecedent basis for “said at least one pair of adjacent vertical wall supports” in section iii, line 3.  Applicant does not set forth “at least one pair of adjacent vertical wall supports.”
In section c, lines 4 and 5, there is a lack of antecedent basis for “the plenum arrangement” and “the self-contained drop in propulsion unit”.
Regarding claim 23, there is a lack of antecedent basis for “the bottom side” and “the pool floor” in line 2. 
Regarding claim 24  (renumbered 51):
In line 5 of section a, there is a lack of antecedent basis for “the head end.”
In line 9 of section a, there is a lack of antecedent basis for “the foot end.” 
“generally” in section a, line 2; section b, line 3; and line 4 of section vi, is a relative term. The term "generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   What degree of curved or sloping would be permissible?
In section b, there is a lack of antecedent basis for “the bottom.”
Regarding claim 26 (renumbered 53):
There is a lack of antecedent basis for “the front side of the plenum arrangement.”   Applicant appears to establish a front side of the propulsion unit in claim 24 (section c) but not specifically for the plenum. 
 “generally” in line 2 is a relative term which renders the claim indefinite.  The term "generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   What degree of irregularity from “centered” would be permissible? 
Regarding claim 27 (renumbered 54):
There is a lack of antecedent basis for “the front side of the plenum arrangement.”   Applicant appears to establish a front side of the propulsion unit in claim 24 (section c) but not specifically for the plenum. 
 “generally” in line 3 is a relative term which renders the claim indefinite.  The term "generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   What degree of irregularity from “centered” would be permissible? 
The remaining claims are indefinite insofar as they depend from rejected base claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 - 23 (renumbered 47 -  50) is is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 7,984,519) in view of Adeleye (US 2015/0285243) and Livingston (US 2017/0204628).
Regarding claim 20 (renumbered 47), Hall discloses a self-contained swimming pool for containment of water and generation of water currents therein, comprising a rigid frame (1) exteriorly positioned in relation to an inner water containment area (2), the rigid frame comprising: 1) at least one modular interlocking panel (9) having a first and a second end (see opposed ends of each panel in fig 3 and 4); at least one pair (36) of vertical wall supports, wherein each of the first and second ends of the at least one modular interlocking panel is connected to at least one vertical wall support of said at least one pair of wall vertical supports (see fig. 3, 4), and at least one horizontal wall support (24) positioned on the exterior of the rigid frame adjacent the modular interlocking panel and connected between the at least one pair of adjacent vertical wall supports (fig. 4), a ‘self-contained drop-in’ propulsion system (19) in communication with and configured to circulate water in the inner water containment area; and a hydraulic system (col. 3, ln. 15-19) for driving the propulsion system, using hydraulic fluid to produce a current in the inner water containment area (col. 3, ln 19, glycol), wherein the system is self-contained (col. 3, ln. 16) and mounted external to the frame (see fig. 1, hydraulic lines 18 extend from system to propulsion unit)(see claim 1, section d). 
Hall however does not show that the propulsion system lacks a separate set of water return channels.  Attention is turned to Livingston which teaches a similar self-contained swimming pool which generates a current having a propulsion unit (225)  with a plenum (209) and without separate water return channels (see fig. 5, 6, showing that the propulsion unit intakes water through grill (215)  which are a part of the plenum and not a distinct return channel)(para [0061]).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the swimming pool of Hall without return channels in order to simplify the wall and support structure of the pool. 
 Hall also does not show that the hydraulic system is driven by an electric motor with a VFD. Attention is turned to Adeleye which teaches a hydraulic propulsion system (600) which is controlled by an electric motor (810) with a VFD (720)(para. [0076]).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have included an electric motor with a VFD to control the hydraulic system in order to control the pressure in the hydraulic system and thereby control the speed of the fluid flow in the pool, since electric motors with VFDs are commonly used in the art for such purposes. VFDs are also known to decrease motor wear and minimize mechanical shock.
Regarding claim 21 (renumbered 48), Hall as modified shows all of the instant invention as discussed above, and further provides that a decorative horizontal surface is placed on the rigid frame to surround the inner water containment area (claim 4).
Regarding claim 22 (renumbered 49), Hall as modified show all of the instant invention as discussed above, and further provides that the interlocking panels are opposedly positioned for increased structural rigidity (claim 6). 
Regarding claim 23 (renumbered 50), Hall as modified shows all of the instant invention as discussed above, but does not explicitly show that the propulsion unit is ‘configured so that the pool floor is the bottom side’ thereof. Insofar as applicant’s device shows that the pool floor is the bottom side of the drop in propulsion unit (see figure 20a, showing the propulsion unit 70 with a bottom wall that is capable of resting on the pool floor, see para. [0087] of the published application), attention is turned to Livingston, which teaches a self-contained propulsion unit (fig. 5) which is capable of being dropped in and has a housing (tank 209) which has a bottom side which is configured to rest on or be placed on the pool floor, thereby ‘configuring’ the pool floor as the bottom side.  Note that the bottom wall of the tank would be capable of this function.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have placed the bottom of the propulsion unit of Hall as modified on the floor for stability and to avoid any modification of the pool wall. 
Double Patenting
Claims 1-7, 10 - 12, 14, 20-22 (renumbered 47 - 49), and 24 - 27 (renumbered 51-54)  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 7, 10-14, 16, 19, 21, 22, 23, 24  and 26 - 28 of U.S. Patent No. 10,072,431 in view of Adeleye. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application recites substantially the same limitations as claims 1, 13, and 16 the ‘431 patent, including the limitations pertaining to the exercise pool wall structure and floor structure (sections a and b in the ‘431 patent, corresponding to section c in the instant application) and the drop in propulsion unit (section c and claim 16 in the ‘431 patent corresponding to section a in the instant application).  The limitations pertaining to the pair of circuitous water flow paths are substantially similar to those recited in the ‘431 patent claims 1 (section v) and 13.  The ‘431 patent also discloses a self-contained hydraulic system positioned external to the propulsion unit (section d), but does not claim the electric motor with the variable frequency drive.  Attention is turned to Adeleye which teaches a hydraulic propulsion system (600) which is controlled by an electric motor (810) with a VFD (720)(para. [0076]). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have included an electric motor with a VFD to control the hydraulic system in order to control the pressure in the hydraulic system and thereby control the speed of the fluid flow in the pool, since electric motors with VFDs are commonly used in the art for such purposes. VFDs are also known to decrease motor wear and minimize mechanical shock. 
Claim 2 of the instant application recites the same limitations as claim 2 of the ‘431 patent. 
Claim 3 of the instant application recites the same limitations as claim 3 of the ‘431 patent
Claim 4 of the instant application recites the same limitations as claim 4 of the ‘431 patent. 
Claim 5 of the instant application recites the same limitations as claim 5 of the ‘431 patent. 
Claim 6 of the instant application recites the same limitations as claim 6 of the ‘431 patent. 
Claim 7 of the instant application recites the same limitations as claim 7 of the ‘431 patent. 
Claim 10 of the instant application recites the same limitations as claim 10 of the ‘431 patent. 
Claim 11 of the instant application recites the same limitations as claim 11 of the ‘431 patent. 
Claim 12 of the instant application recites the same limitations as claim 12 of the ‘431 patent. 
Claim 14 of the instant application recites the same limitations as claim 14 of the ‘431 patent. 
Claims 20 - 22 (renumbered 47-49)   of the instant application recite substantially the same limitations as claim 26 - 28 of the ‘431 patent, including the rigid frame, modular interlocking panels, wall supports, horizontal wall supports, propulsion system without a separate set of return panels, decorative horizontal surface, and opposed position of the panels, except that the ‘431 patent does not claim that the hydraulic system is driven by an electric motor with a variable frequency drive. Attention is turned to Adeleye which teaches a hydraulic propulsion system (600) which is controlled by an electric motor (810) with a VFD (720)(para. [0076]).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have included an electric motor with a VFD to control the hydraulic system in order to control the pressure in the hydraulic system and thereby control the speed of the fluid flow in the pool, since electric motors with VFDs are commonly used in the art for such purposes. VFDs are also known to decrease motor wear and minimize mechanical shock.  
Claims 24 - 27 (renumbered 51-54) of the instant application recite the same limitations as claims 1 - 4,  of the ‘431 patent including the pool shape (section a of both the instant application and the ‘431 patent), the floor (section b of both), the propulsion unit (section c of both), the inner water containment area (section e of both); the air slot (claim 25 of the instant application, claim 2 of the ‘431 patent); the common outlet location (claim 26 of the instant application, claim 3 of the ‘431 patent); and the location of the propellers and vanes (claim 27 of the instant application, claim 4 of the ‘431 patent). The ‘431 patent does not claim that the hydraulic system is driven by an electric motor with a variable frequency drive.  Attention is turned to Adeleye which teaches a hydraulic propulsion system (600) which is controlled by an electric motor (810) with a VFD (720)(para. [0076]). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have included an electric motor with a VFD to control the hydraulic system in order to control the pressure in the hydraulic system and thereby control the speed of the fluid flow in the pool, since electric motors with VFDs are commonly used in the art for such purposes. VFDs are also known to decrease motor wear and minimize mechanical shock.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN DEERY/Primary Examiner, Art Unit 3754